Title: Virginia Delegates to Benjamin Harrison, 30 July 1782
From: Virginia Delegates
To: Harrison, Benjamin



Sir,
Philadelphia July 30th. 1782

We deliverd the Letter to the Chevalier de la Luzerne, enclosd in that your Excellency honord us with on the 19, together with the apology you desird for your Congratulations, on the auspicious event of the birth of a Dauphin, having arrivd so late[.] The Minister expressd his satisfaction in recieving it.
The Secretary for foreign Affairs will pay proper attention in future to your Excellency’s Address. Due enquiry will be made by the Post-master-general, into the miscarriage of our Letter of the 9th. ult. of which we now send a Copy. We shall make all possible enquiry concerning Mr. J. Todd & his proceedings here.
That part of your Excellency’s Letter of the 11th. relating to the expence of garrisoning York & Glocester, was laid before Congress, & referrd to a Committee, which has not yet reported upon it. We shoud be happy to hear, from time to time, of the success of the recruiting plan.
It is so confidently reported here, that a fleet of 13 Sail of french Ships of war, with 4000 land Forces & a numerous Convoy, are arrivd in the Chesapeake; that we cannot help congratulating your Excellency on an event, which promises so much to our State & to the Union.
With sentiments of the profoundest respect, We have the honor to be Yr. Excellency’s most Obedt. & most Humbe. Servants.
Theok: Bland Jr.J. Madison Jr.A. Lee
 